Status of the Application
This Office action is in response to the Amendment and Remarks filed 17 February 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lütken et al (2011 Plant Cell Reports, 30: 2267-2279).
	The instant claims are directed to a product-by-process, “obtained by inbreed breeding” at line 6 of claim 1 for example. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Lütken et al disclose expression of KxhKN4 and KxhKN5 genes in Kalanchoe blossfeldiana using Agrobacterium tumefaciens (and not A. rhizogene) on page 2269. Lütken et al disclose several plants having an inflorescence length less than or equal to 13.0 cm at Figure 6 on page 2275; in particular the 69-3, 69-13, 69-L and 69-U lines. As shown in Figure 6(e) on page 2275 the plant width ratio between the wild-type ‘Molly’ and 69-U is 0.409 (<1). Hence, Lütken et al had previously disclosed the claimed invention.
	The heterozygosity percentage of the ‘Molly’ variety would be relative and its value is unclear from the teachings of Lütken et al, but without evidence to the contrary would be indistinguishable from the claimed invention. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Applicant argues that Lutken (2011) does not anticipate the claims because independent claim 1 has been amended to recite "wherein said compacted plant growth is compactness expressed as one or more of plant height, inflorescence length, and plant width, wherein said plant height, inflorescence length, and plant width is reduced in each inbred generation (Fx) as compared to the previous inbred generation (Fx-1), wherein x is at least 2, and wherein the ratio between Fx and Fx-1 (Fx/Fx-1) of plant height, inflorescence length, and/or plant width is < 1" (page 6, 3rd paragraph of the Remarks).
	Applicant’s argument is not found to be persuasive because Applicant is arguing the process by which the claimed product is produced. Applicant does not specifically provide evidence as to why the prior art structure (product) would not anticipate the instantly claimed invention. Clearly the “second Kalanchoe blossfeldiana” plant use to obtain by inbreeding of at least 4 generations to produce the “first Kalanchoe blossfeldiana” is relative and not specified in the claim(s) such as to distinguish the product produced by the recited claim from the prior art. Hence, the rejection is maintained for the reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-9, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lütken et al (2011 Plant Cell Reports, 30: 2267-2279) in view of Lütken et al (2012 Euphytica 188, 397-407) and in view of Ataev et al (1980 Abstract).
	Lütken et al (2011) teach expression of KxhKN4 and KxhKN5 genes in Kalanchoe blossfeldiana using Agrobacterium tumefaciens (and not A. rhizogene) on page 2269. Lütken et al (2011) teach several plants having an inflorescence length less than or equal to 13.0 cm at Figure 6 on page 2275; in particular the 69-3, 69-13, 69-L and 69-U lines. As shown in Figure 6(e) on page 2275 the plant width ratio between the wild-type ‘Molly’ and 69-U is 0.409 (<1). 
	Lütken et al (2011) do not specifically teach inbreeding the exemplified ornamental plant displaying compact plant growth without use of plant growth regulators during cultivation.
	Lütken et al (2012) teach propagating the compact plant produced by selfing on page 399, left column, 2nd paragraph, for two generations (the F2 populations).
	Ataev et al teaches developing dwarf forms of cotton by inbreeding for at least 3 generations.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Lütken et al (2011) using the teachings of Lütken et al (2012) to develop ornamental plant displaying compact plant growth without use of plant growth regulators during cultivation by inbreeding (selfing) for at least 2 generations. A first generation selfed progeny would have the heterozygosity percentage decreased by 50% and in the second generation by 75%, hence the range recited in claim 1 would have been obvious to one of ordinary skill in the instant art. Decrease in heterozygosity would actually depend upon the heterozygosity of the original parental line. Further, it would have been obvious to one of ordinary skill in the art to continue to sustain a plant line by inbreeding at least 5 or 7 generations as recited in instant claims 9, 13 and 15 for example in view of the teachings of Ataev et al. Given the success of Lütken et al (2012) one of ordinary skill in the instant art would have had a reasonable expectation of success, in particular the F2 generation produced individual plant displaying a more compact plant grown than the F1 generation.
	Applicant argues that one of skill in the art would recognize the transgenes KxhKN4 or KxhKN5 disclosed in Lutken 2011 result in the compact phenotype of the Molly varieties disclosed in Lutken 2011. Applicant argues that the K. blossfeldiana recited in claim1 lacks the transgenes KxhKN4 or KxhKN5 (see paragraph [0005] of current specification), thus Lutken 2011 fails to provide a teaching, suggestion, or motivation, with a reasonable expectation of success in arriving at the claimed invention (page 7, 2nd paragraph of the Remarks).
	Applicant’s argument is not found to be persuasive because Applicant is arguing limitations not found in the claims.
	Applicant argues that the Molly variety is not capable of producing seeds (see Exhibit A at column 4). Applicant argues that one of skill in the art would not have a reasonable expectation of success in modifying Lutken 2011 with Lutken 2012 or Ataev because the Molly variety of Lutken 2011 is not capable of producing seeds and, as such, any inbred breeding yielding subsequent generations with reduced heterozygosity starting with Molly is not possible (page 8, 1st paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive. The Examiner has made Jepsen (U.S. PP 12,307 P2) of record titled Kalanchoe Plant Named ‘MOLLY’. The line in Jepsen stating that “Seed production has not been observed” is not evidence that variety ‘Molly’ is not capable of producing seeds, only that seed production had not been observed. Lutken et al (2012) teach using a T1-line of ‘Molly’ as a pollen parent to produce an F1 hybrid which was then selfed to produce an F2 population on page 399, left column. Lutken et al (2012) teach that one of ordinary skill in the art would select for compact plant growth in Figure 1 on page 401. Lutken et al (2012) teach that characterization of selected F2 lines did not reveal an absolute correlation between the presence of rol-genes and a compact phenotype as in [the] F1 and that this illustrates that the F2 progenies containing rol-genes segregated with different degrees of Ri-phenotypes (reduced internode length). Lutken et al (2012) teach that from a breeder’s point of view this feature is very interesting as it is possible to make selection in F2-populations choosing plants with desired levels of Ri-phenotypes not present in the T1 and F1 generation. Hence, Lutken et al (2012) had previously suggested that one of ordinary skill in the art (a breeder) could produce Kalanchoe blossfeldiana plants with a compact plant growth by inbred breeding.
Claim 1, 3, 7-9, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlielander (U.S. PP12,151) in view of Ataev et al (1980 Abstract).
	Vlielander teaches a Kalanchoe blossfeldiana cultivar named ‘Sumaco’ which has an average plant height at flowering of about 15 cm (see column 3).
	Vlielander does not teach inbreeding ‘Sumaco’.
	Ataev et al teaches developing dwarf forms of cotton by inbreeding for at least 3 generations.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Vlielander using the teachings of Ataev et al to use inbreeding to produce dwarf (compact) plants without the use of plant growth regulators during cultivation. Inbred suppression of plant height was well known in the instant art before the effective filing date of the instant claims as taught by Ataev et al. Vlielander teaches that one of the distinguishing characteristics of cultivar ‘Sumaco’ is it’s compactness at column 1, characteristic 2. Vlielander teaches that ‘Sumaco’ is about 15 cm which one of ordinary skill in the instant art would recognize as meaning this would be an average height at flowering and that some plants will be taller, and some shorter than 15 cm. Given the teachings of Ataev et al, one of ordinary skill in the art would have had a reasonable expectation of success in making a more compact ornamental plant from ’Sumaco’ using inbreeding.
	Applicant argues that nothing in Vlielander, either alone or in combination with Ataev, provides one skilled in the art with a teaching, suggestion, or motivation, with a reasonable expectation of success, in arriving at the invention as claimed. Applicant argues that Vlielander fails to provide a teaching or suggestion of a Kalanchoe blossfeldiana plant as claimed. Applicant argues that one skilled in the art would not reasonably predict that modifying Vlielander with Ataev would result in the claimed Kalanchoe blossfeldiana plant because one skilled in the art would not have a reasonable expectation of success that the combined prior art would result in a Kalanchoe blossfeldiana plant having a heterozygosity percentage being decreased by 56%-76% obtained by inbred breeding of at least 4 generations. Applicant argues that one of ordinary skill in the art would not find motivation to conduct such inbreeding in the description of an unrelated organism (cotton). Applicant argues that there is no evidence of record that would suggest that inbreeding as applied to cotton would be useful, or would be expected to succeed, with an ornamental plant such as Kalanchoe blossfeldiana, particularly in view of the evidence of record discussed above (pages 8-9 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Using inbreeding to produce shorter plants as taught by Ataey et al would have been well known in the art before the effective filing date of the instant claims. Vlielander had taught that compact Kalanchoe blossfeldiana plants were a desirable characteristic in the art before the effective filing date of the instant claims. As Ataey et al suggests, one of ordinary skill in the art would select dwarf forms from the selfed progeny. There is no requirement that the prior art literally motivate the combination of teachings in the prior art. In the instant case Vlielander had taught a desirable characteristic in Kalanchoe blossfeldiana, compact plant growth without use of plant growth regulators during cultivation, and Ataey et al had taught a routine method in the instant art to produce dwarf plants by inbreeding.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663